Citation Nr: 1329521	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-40 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1945.  He died in February 2007.  The appellant is his 
surviving spouse.  

This matter comes before the Board on appeal from a decision 
of the agency of original jurisdiction denying basic 
eligibility for home loan guaranty benefits.  

The appellant testified before the Board in January 2011.  A 
transcript of the hearing is associated with the claims 
file.  


FINDING OF FACT

The Veteran was in receipt of a total disability rating 
continuously for a period of more than 10 years prior to his 
death in February 2007.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan 
guaranty benefits are met.  38 U.S.C.A. §§ 3701, 3702 (West 
2002 & Supp. 2013)




REASONS AND BASES FOR FINDING AND CONCLUSION

Basic eligibility for VA home loan guaranty benefits is 
warranted in this case. 

A certificate of eligibility for loan guaranty benefits is 
granted only to veterans who satisfy the basic entitlement 
criteria outlined in 38 U.S.C.A. §§ 3701 and 3702. 

Pertinent here, for the purposes of housing loans, the term 
"veteran" includes the surviving spouse of any veteran 
(including a person who died in the active military, naval, 
or air service) who died from a service-connected 
disability, but only if such surviving spouse is not 
eligible for benefits under this chapter on the basis of the 
spouse's own active duty or service in the Selected Reserve.  
38 U.S.C.A.  
§ 3701(b)(2) (West 2002 & Supp. 2013).

Alternatively, effective August 6, 2012, the term "veteran" 
also includes, for purposes of home loans, the surviving 
spouse of a veteran who died and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 3701(b)(6)(A) 
(established in the Honoring America's Veterans and Caring 
For Camp Lejeune Families Act of 2012).  In this case, the 
Veteran was in receipt of a total disability rating 
continuously for a period of more than 10 years prior to his 
death in February 2007.  In fact, the appellant was 
previously awarded Dependency and Indemnity Compensation 
under 38 U.S.C.A. §  1318 for the same reason.  

Accordingly, based on the provisions in the Honoring 
America's Veterans and Caring For Camp Lejeune Families Act 
of 2012, the claim is granted.  

	
ORDER

Basic eligibility for VA home loan guaranty benefits is 
granted.  




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


